DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. § 112 Rejections
The previously raised rejections under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph to claims 1, 3-11 and 13-25 have been overcome by Applicant’s amendment and are therefore withdrawn.

35 U.S.C. § 103 Rejections
Applicant’s arguments filed on 3/22/2021, directed at the amended claims submitted on 3/22/2021 were considered, but are moot in view of new rejections made below in response to the latest amendments by applicant.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11 and 13-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
1) The independent claims 1, 11, 21 and 24 recite the limitation “an initial block in the blockchain including a sled blockchain”. This limitation can be interpreted in the following two ways: 1) “an initial block” “including a sled blockchain”, i.e., the sled blockchain is part of the initial block; and 2) “the blockchain including a sled blockchain”. Because it is unclear which of the two ways should the limitation “an initial block in the blockchain including a sled blockchain” be interpreted, the independent claims 1, 11, 21 and 24 and their dependent claims are indefinite. For the purpose of Examination, the Examiner assumes that it is the blockchain that includes the sled blockchain, not the initial block.
2). Claims 10 and 20 recites the limitation “the update parameters”. There is insufficient antecedent basis for this limitation in the claim.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-11, and 13-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nuzzi (US 2019/0190698), and further in view of Asthana (US 2019/0268277).

Regarding claims 1, 11, 21 and 24, Nuzzi teaches A compute device (system provider device 402, see Fig. 4 and [0032]: “the system provider device(s) 402 may provide a blockchain validation application through the network to the user device 408 prior to or during the method 100”) comprising: 
communication circuitry (communication system 506, see Fig. 5, [0031]: “The chassis 502 may also house a communication system 506” and [0030]: “an embodiment of a device 500 is illustrated that in some embodiments may be the system provider device(s) 402 discussed above”) to receive a request from a remote device to validate (see [0043] and Fig. 4: “The blockchain validation engine 504 may receive the first blockchain validation request via user inputs on the user device 408/500”. The Examiner interprets user device 408 as a remote device because it is remote from system provider device 402) one or more parameters of an individual (emphasis added to show the difference between the reference and the claim) (see [0021]: “Referring now to FIGS. 1, 2, 3, 4 and 5 a method 100 for providing blockchain validation is illustrated… a distributed group of devices may operate to create (a.k.a. "mine") the distributed blockchain, monitor transactions performed using the blockchain, monitor a personal blockchain that include records of an individual(s) that includes credit information, identity information, medical information, education information, and/or any other personal information, monitor shipments, and other blockchain use scenarios known in the art may be performed during the creation of the distributed blockchain that acts as a ledger, and perform the method 100 as detailed below”. The Examiner interprets “credit information, identity information, medical information, education information, and/or any other personal information” of an individual contained in a personal blockchain taught in [0021] as one or more parameters of an individual. And see [0053]: “a system and method have been described that provide for blockchain validation by providing images on a display system that one or more parameters of an individual), the first blockchain validation request taught in [0043] and step 108 of Fig. 1 is a request to validate one or more parameters of an individual); 
a compute engine (see [0031] and Fig. 5: “the chassis 502 may house a processing system (not illustrated) and a non-transitory memory system (not illustrated) that includes instructions that, when executed by the processing system, cause the processing system to provide a blockchain validation engine 504 that is configured to perform the functions of the blockchain validation engines and devices discussed below according to the method 100”. The Examiner interprets the blockchain validation engine 504 as a compute engine) to: 
retrieve a blockchain associated with the individual (emphasis added to show the difference between the reference and the claim) (see [0044] and Fig. 1: “The method 100 then proceeds to block 110 where the hashing algorithm is applied to the first block of the blockchain to produce a second hash value”. Nuzzi inherently teaches “to: retrieve a blockchain” because the hashing algorithm cannot be applied to the first block of the blockchain as taught by Nuzzi without retrieving the blockchain first), wherein the blockchain includes a plurality of blocks (see [0025] and Fig. 3: “For example, for a block 302 that includes a plurality of transactions 302a, 302b, and up to 302c, a device in the distributed network may increment a nonce in the block 302 until a value is found that gives a hash value of the block 302 the required number of zero bits. The device may then "chain" the block 302 to the previous block 304 (which may have been "chained" to a previous block, not illustrated, in the same manner)”), each block including information about one or more of the parameters of the individual (emphasis blockchains may be used for recording many other events including records of an individual(s) that includes credit information, identity information, medical information, education information, and/or any other personal information”. The Examiner interprets “records of an individual(s) that includes credit information, identity information, medical information, education information, and/or any other personal information” as information about one or more of the parameters of the individual),
validate the blockchain (see [0053]: “a system and method have been described that provide for blockchain validation by providing images on a display system that are associated with a hash value of a current block of a blockchain. Any changes to the blockchain will result in a changed hash value. As a result of the changed hash value, the image displayed on the display system will be different or not the image that was initially displayed on the display system to the user when the block was first confirmed. Thus, a user of the blockchain validation system may easily confirm the integrity of the blockchain by determining whether the displayed image is the expected image. As such, the user does not have to memorize and compare hash values, which may be difficult for some users of the blockchain”.
And see [0033]: “Referring back to FIG. 1, the method 100 begins at block 102 where a hashing algorithm is applied to a first block of a blockchain to generate a first hash value”. And see [0034] and Fig. 1: “The method 100 then proceeds to block 104 where the first hash value is associated with a first ; and 
in response to a successful validation of the blockchain, send an indication that the blockchain is valid (see [0051] and Fig. 1: “If at block 114 the second image is determined to be substantially similar to the first image, the method proceeds to block 116 where a validation notification is received. In an embodiment, the blockchain validation engine 504 may determine that the second image is substantially similar to the first image and generate a validation notification. The blockchain validation engine 504 may provide the validation notification over the network 406”) to the requesting remote device (see [0052]: “If at block 114 the second image is determined to not be substantially similar to the first image, the method proceeds to block 118 where an invalidation notification is received. In an embodiment, the blockchain validation engine 504 may determine that the second image is not substantially similar to the first image. The blockchain validation engine 504 may provide the invalidation notification over the network 406 to the distributed ledger device(s) 412, the system provider device(s) 402, and/or the user device(s) 408 depending on which device is hosting the blockchain validation engine 504”).

Nuzzi differs from claims 1, 11, 21 and 24 in that it validates one or more parameters of an individual instead of one or more parameters of a managed node composed of one or more sleds. Nuzzi also fails to teach that the blockchain is associated with the managed node, wherein the blockchain includes a plurality of blocks, each block including information about one or more of the parameters of the managed node, an initial block in the blockchain including a sled blockchain, an initial block in the sled blockchain including configuration parameters and firmware version, a subsequent block in the sled blockchain including changes indicative of changes to the sled including a change in the firmware version and changes in system configuration parameters, the system configuration parameters including hardware components and physical resources.
In the same field of endeavor, Asthana teaches one or more parameters of a managed node (see abstract: “a system includes an orchestration engine component and a blockchain component. The orchestration engine component manages one or more computing resources for a cloud-based computing platform”. And see [0045] and Fig. 1: “the orchestration engine component 104, the blockchain component 106, … can be electrically and/or communicatively coupled to one another ….the cloud resource digital ledger component 102 can be in communication with a cloud-based computing platform 112”. The Examiner interprets a cloud-based computing platform 112 whose computing resources are managed by the orchestration engine component 104 as a managed node. And see [0048] and Fig. 1: “The blockchain component 106 can add event data into a blockchain dataset for the cloud-based computing platform 112. …The event data can be indicative of one or more events associated with the one or more computing resources for the cloud-based computing platform 112”. The Examiner one or more parameters of a managed node) composed of one or more sleds (see [0089] and Fig. 12: “cloud computing environment 1250 includes one or more cloud computing nodes 1210 with which local computing devices used by cloud consumers, such as, for example, personal digital assistant (PDA) or cellular telephone 1254A, desktop computer 1254B, laptop computer 1254C, and/or automobile computer system 1254N may communicate. Nodes 1210 may communicate with one another. They may be grouped (not shown) physically or virtually, in one or more networks, such as Private, Community, Public, or Hybrid clouds as described hereinabove, or a combination thereof. This allows cloud computing environment 1250 to offer infrastructure, platforms and/or software as services for which a cloud consumer does not need to maintain resources on a local computing device”. And see [0090]: “Referring now to FIG. 13, a set of functional abstraction layers provided by cloud computing environment 1250 (FIG. 12) is shown”. And see [0091] and Fig. 13: “Hardware and software layer 1360 includes hardware and software components. Examples of hardware components include: mainframes 1361; RISC (Reduced Instruction Set Computer) architecture based servers 1362; servers 1363; blade servers 1364”. The Examiner interprets a blade server 1364 shown in Fig. 13 as a node composed of one or more sleds because a blade is a sled. Because Asthana teaches that the cloud-based computing platform 112/cloud computing node 1210 (a managed node) may be a blade server 1364 (a node composed of one or more sleds), Asthana teaches a managed node composed of one or more sleds).
Asthana also teaches a blockchain associated with the managed node (see [0048] and Fig. 1: “The blockchain component 106 can add event data into a blockchain dataset for the cloud-based computing platform 112”. And see [0058] and Fig. 3: “The system 300 includes the cloud-based computing platform 112 and a blockchain dataset 302. In an embodiment, the cloud resource digital ledger component 102 can generate the blockchain dataset 302 based on event data indicative of one or more events associated with one or more computing resources for the cloud-based computing platform 112”. The Examiner interprets a blockchain dataset 302 for the cloud-based computing platform 112 as a blockchain associated with the managed node), 
wherein the blockchain includes a plurality of blocks, each block including information about one or more of the parameters of the managed node (see [0048]: “The blockchain component 106 can add event data into a blockchain dataset for the cloud-based computing platform 112. …The event data can be indicative of one or more events associated with the one or more computing resources for the cloud-based computing platform 112. For instance, an event can include …deleting a computing resource associated with the cloud-based computing platform 112, updating a computing resource associated with the cloud-based computing platform 112... The blockchain dataset can be a sequence of data blocks that corresponds to a sequence of events for the cloud-based computing platform 112”. And see [0058] and Fig. 3: “The provisioning data 304a can be a start block (e.g., an anchor block) for the blockchain dataset 302. Furthermore, the provisioning data 304a can be a creation (e.g., a provisioning) of a particular computing resource, a particular workload, a grouping of computing resources, or a particular customer identity associated with the cloud-based computing platform 112”. The Examiner interprets “one or more events associated with the one or more computing resources for the cloud-based computing platform 112” as information about one or more parameters of a managed node);
an initial block in the blockchain including a sled blockchain (see [0058] and Fig. 3: “The provisioning data 304a can be a start block (e.g., an anchor block) for the blockchain dataset 302. Furthermore, the provisioning data 304a can be a creation (e.g., a provisioning) of a particular computing resource, a particular workload, a grouping of computing resources, or a particular customer identity associated with the cloud-based computing platform 112”. And see [0091] and Fig. 13: “Hardware and software layer 1360 includes hardware and software components. Examples of hardware components include: mainframes 1361; RISC (Reduced Instruction Set Computer) architecture blade servers 1364”. The Examiner interprets a blade server 1364 shown in Fig. 13 as a node composed of one or more sleds because a blade is a sled. In the scenario that the blade server 1364 (the managed node) comprises only one blade (a sled), the Examiner interprets the blockchain 302 associated with the cloud-based computing platform 112/the blade server 1364  (the managed node) as the blockchain including a sled blockchain and the start block containing the provisioning event data 304a in the blockchain 302 associated with the cloud-based computing platform 112/the blade server 1364  (the managed node) as an initial block in the blockchain including a sled blockchain),
an initial block in the sled blockchain including configuration parameters (see [0058] and Fig. 3: “The provisioning data 304a can be a start block (e.g., an anchor block) for the blockchain dataset 302. Furthermore, the provisioning data 304a can be a creation (e.g., a provisioning) of a particular computing resource, a particular workload, a grouping of computing resources, or a particular customer identity associated with the cloud-based computing platform 112”. Also see [0048]: “a first block of the blockchain dataset can be associated with a provisioning event of a particular computing resource associated with the cloud-based computing platform 112”. And see [0046]: “The one or more computing resources for the cloud-based computing platform 112 can include one or more computing resources for hardware associated with the cloud-based computing platform 112”. The Examiner interprets a particular hardware computing resource associated with the cloud-based computing platform 112 taught by [0048] and [0046] as configuration parameters) and firmware version (see [0046]: “The one or more computing resources for the cloud-based computing platform 112 can include one or more computing resources for … one or more computing resources for software associated with the cloud-based computing platform 112… the one or more computing resources can include … one or more computing resources for middleware associated with the cloud-based computing platform 112”. particular middleware or software computing resource associated with the cloud-based computing platform 112 taught by [0048] and [0046] as firmware version),
a subsequent block in the sled blockchain (see [0004]: “The program instructions can also cause the processor to add, by the processor, first event data indicative of a first event associated with the one or more computing resources into a first data block of a blockchain dataset for the cloud-based computing platform. Furthermore, the program instructions can cause the processor to add, by the processor, second event data indicative of a second event associated with the one or more computing resources into a second data block of the blockchain dataset for the cloud-based computing platform”) including changes indicative of changes to the sled including a change in the firmware version (see [0060]: “the cloud resource digital ledger component 102 can store a global state and/or one or more event transactions for one or more cloud resources (e.g., one or more cloud resources associated with the orchestration engine 402, the support provider device 404, the application provider device 406, the service provider device 408, the cloud provider device 410 and/or the customer device 412) in a blockchain dataset. Individual data blocks of the blockchain data set can correspond to individual events (e.g., individual transactions). An event can include, for example, a start to a process, a shutdown of a process, an update and/or a change associated with the orchestration engine 402, the support provider device 404, the application provider device 406, the service provider device 408, the cloud provider device 410 and/or the customer device 412…. The service provider device 408 can perform a software patch associated with the cloud-based computing platform 112”. The Examiner interprets an event of performing a software patch associated with the cloud-based computing platform 112 taught in [0060] recorded as one of events 304b, 304c, 304d and 304e in [0058] and Fig. 3 (a subsequent block in the sled blockchain) as a subsequent block in the sled blockchain including changes indicative of changes to the sled including a change in the firmware version. And see [0058]: “a patching event can include updates to many packages associated with the cloud-based computing platform 112. Therefore, instead and changes in system configuration parameters (see [0060]: “the cloud resource digital ledger component 102 can store a global state and/or one or more event transactions for one or more cloud resources (e.g., one or more cloud resources associated with the orchestration engine 402, the support provider device 404, the application provider device 406, the service provider device 408, the cloud provider device 410 and/or the customer device 412) in a blockchain dataset. Individual data blocks of the blockchain data set can correspond to individual events (e.g., individual transactions). An event can include, for example, a start to a process, a shutdown of a process, an update and/or a change associated with the orchestration engine 402, the support provider device 404, the application provider device 406, the service provider device 408, the cloud provider device 410 and/or the customer device 412….Additionally, the cloud provider device 410 can increase memory of the cloud-based computing platform 112”. And see [0058] and Fig. 3: “the provisioning data 304a can be a creation (e.g., a provisioning) of a particular computing resource, a particular workload, a grouping of computing resources, or a particular customer identity associated with the cloud-based computing platform 112.The event 304b, the event 304c, the event 304d, and the event 304e can be, for example, a sequence of data blocks that corresponds to a sequence of events for the cloud-based computing platform 112. For example, the event 304b can correspond to data for one or more first events associated with the cloud-based computing platform 112, the event 304c can correspond to data for one or more second events associated with the cloud-based computing platform 112, the event 304d can correspond to data for one or more third events associated with the cloud-based computing platform 112, and the event 304e can correspond to data for one or more fourth events associated with the cloud-based computing platform 112. In an aspect, the event 304b, the event 304c, the event 304d, and the event 304e can correspond to different events. Additionally or alternatively, the event 304b, the event 304c, the event 304d, and the event 304e can correspond to different computing resources associated with the cloud-based computing platform 112 and/or different features associated with the cloud-based computing platform 112”. The Examiner interprets an event of increasing memory of the cloud-based computing platform 112 taught in [0060] recorded as one of events 304b, 304c, 304d and 304e (a subsequent block in the sled blockchain) as a subsequent block in the sled blockchain including changes indicative of changes to the sled including changes in system configuration parameters), 
the system configuration parameters including hardware components and physical resources (see [0060]: “the cloud resource digital ledger component 102 can store a global state and/or one or more event transactions for one or more cloud resources (e.g., one or more cloud resources associated with the orchestration engine 402, the support provider device 404, the application provider device 406, the service provider device 408, the cloud provider device 410 and/or the customer device 412) in a blockchain dataset. Individual data blocks of the blockchain data set can correspond to individual events (e.g., individual transactions). An event can include, for example, a start to a process, a shutdown of a process, an update and/or a change associated with the orchestration engine 402, the support provider device 404, the application provider device 406, the service provider device 408, the cloud provider device 410 and/or the customer device 412….Additionally, the cloud provider device 410 can increase memory of the cloud-based computing platform 112”. And see [0046]: “The one or more computing resources for the cloud-based computing platform 112 can include one or more computing resources for hardware associated with the cloud-based computing platform 112 …the one or more computing resources can include one or more computing resources for a processor associated with the cloud-based computing platform 112, … one or more computing resources for storage associated with the cloud-based computing platform 112”. The Examiner interprets the computing resources for hardware associated with the cloud-based computing platform 112 including a memory, a processor and storage the system configuration parameters including hardware components and physical resources. And see [0062]: “one or more auto-scaling requests and/or one or more requests for a change in hardware associated with the cloud-computing platform 112 and/or a configuration associated with the cloud-computing platform 112 can occur that can be based on information gathered from one or more virtual machines and/or middleware that employ re-involvement of previous parties”).

Both the individual taught by Nuzzi and the managed node taught by Asthana are an entity whose parameters are validated using a blockchain.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the individual taught by Nuzzi with the managed node taught by Asthana as the entity associated with the blockchain and modify the blockchain taught by Nuzzi so that it includes a plurality of blocks, each block including information about one or more of the parameters of the managed node, an initial block in the blockchain including a sled blockchain, an initial block in the sled blockchain including configuration parameters and firmware version, a subsequent block in the sled blockchain including changes indicative of changes to the sled including a change in the firmware version and changes in system configuration parameters, the system configuration parameters including hardware components and physical resources, as taught by Asthana. 
It would have been obvious because doing so predictably achieves the commonly understood benefit of using a blockchain to conveniently determine whether information about one or more parameters of a managed node composed of one or more sleds has been tampered with. Additionally, Asthana teaches in [0052] that “transparency of changes associated with the cloud-based computing platform 112 can be improved by employing the system 100”, wherein the system 100 comprises the blockchain component 106 that can add event data indicative of one or more events associated with the 

Regarding claims 3, 13 and 22, Nuzzi teaches wherein to receive the request from the remote device is to receive a request to attest personal information of the individual (emphasis added to show the difference between the reference and the claim) (Because Nuzzi teaches in [0021] that the personal blockchain contains “credit information, identity information, medical information, education information, and/or any other personal information” of an individual, the first blockchain validation request taught in [0043] and step 108 of Fig. 1 is a request to attest personal information of the individual).
Nuzzi differs from claims 3, 13 and 22 in that the request from the remote device is to attest personal information of the individual instead of a system configuration associated with the managed node. 
In the same field of endeavor, Asthana teaches a block in the blockchain including a system configuration associated with the managed node (see [0058] and Fig. 3: “The provisioning data 304a can be a start block (e.g., an anchor block) for the blockchain dataset 302. Furthermore, the provisioning data 304a can be a creation (e.g., a provisioning) of a particular computing resource, a particular workload, a grouping of computing resources, or a particular customer identity associated with the cloud-based computing platform 112”. Also see [0048]: “a first block of the blockchain dataset can be associated with a provisioning event of a particular computing resource associated with the cloud-based computing platform 112”. And see [0046]: “The one or more computing resources for the cloud-based computing platform 112 can include one or more computing resources for hardware associated with the cloud-based computing platform 112”. The Examiner interprets a particular hardware a system configuration associated with the managed node).
Both the personal information of the individual taught by Nuzzi and the system configuration associated with the managed node taught by Asthana are a parameter of an entity stored in a blockchain.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the personal information of the individual taught by Nuzzi with the system configuration associated with the managed node taught by Asthana as the parameter of an entity stored in a blockchain. It would have been obvious because doing so predictably achieves the commonly understood benefit of using a blockchain to conveniently determine whether information about the system configuration associated with the managed node has been tampered with. When such a modification is made, Nuzzi modified in view of Asthana teaches wherein to receive the request from the remote device is to receive a request to attest a system configuration associated with the managed node, as recited in claims 3, 13 and 22.

Regarding claims 4, and 14, Nuzzi further teaches wherein to validate the blockchain comprises to evaluate a hash value in each of the plurality of blocks in the blockchain (see [0021]: “Referring now to FIGS. 1, 2, 3, 4 and 5 a method 100 for providing blockchain validation is illustrated”. And see [0033]: “Referring back to FIG. 1, the method 100 begins at block 102 where a hashing algorithm is applied to a first block of a blockchain to generate a first hash value”. And see [0034] and Fig. 1: “The method 100 then proceeds to block 104 where the first hash value is associated with a first image”. And see [0044] and Fig. 1: “The method 100 then proceeds to block 110 where the hashing algorithm is applied to the first block of the blockchain to produce a second hash value”).  

Regarding claims 5, 15 and 23, Nuzzi further teaches wherein the compute engine is further to generate a digest (see [0021]: “Referring now to FIGS. 1, 2, 3, 4 and 5 a method 100 for providing blockchain validation is illustrated”. And see [0033]: “Referring back to FIG. 1, the method 100 begins at block 102 where a hashing algorithm is applied to a first block of a blockchain to generate a first hash value”. And see [0034] and Fig. 1: “The method 100 then proceeds to block 104 where the first hash value is associated with a first image”. And see [0044] and Fig. 1: “The method 100 then proceeds to block 110 where the hashing algorithm is applied to the first block of the blockchain to produce a second hash value”. A hash value is a digest) indicative of the one or more parameters (see [0021]: “Referring now to FIGS. 1, 2, 3, 4 and 5 a method 100 for providing blockchain validation is illustrated… a distributed group of devices may operate to create (a.k.a. "mine") the distributed blockchain, monitor transactions performed using the blockchain, monitor a personal blockchain that include records of an individual(s) that includes credit information, identity information, medical information, education information, and/or any other personal information, monitor shipments, and other blockchain use scenarios known in the art may be performed during the creation of the distributed blockchain that acts as a ledger, and perform the method 100 as detailed below”. The Examiner interprets “credit information, identity information, medical information, education information, and/or any other personal information” of an individual contained in a personal blockchain taught in [0021] as one or more parameters of an entity).

Regarding claims 6, 16 and 25, Nuzzi fails to teach wherein the compute engine is further to: receive update parameters from one of the sleds of the managed node; generate a new block that includes the received update parameters; and append the new block to the blockchain of the one of the sleds.
 wherein the compute engine is further to: receive update parameters (see [0042]: “The one or more events can include, … one or more changes associated with the cloud-based computing platform… The blockchain can be a sequence of data blocks that corresponds to a sequence of the one or more events for the cloud-based computing platform”) from one of the sleds of the managed node (see [0091] and Fig. 13: “Hardware and software layer 1360 includes hardware and software components. Examples of hardware components include: mainframes 1361; RISC (Reduced Instruction Set Computer) architecture based servers 1362; servers 1363; blade servers 1364”. The Examiner interprets a blade server 1364 shown in Fig. 13 as a node composed of one or more sleds because a blade is a sled. In the scenario that the cloud-based computing platform 112 is the blade server 1364 (the managed node) comprising only one blade (a sled), the Examiner interprets the cloud-based computing platform 112/ the blade server 1364 (the managed node) as one of the sleds of the managed node); generate a new block that includes the received update parameters; and append the new block to the blockchain of the one of the sleds (see [0058] and Fig. 3: “The event 304b, the event 304c, the event 304d, and the event 304e can be, for example, a sequence of data blocks that corresponds to a sequence of events for the cloud-based computing platform 112”).
Before the effective filing date of the claimed invention, it would also have been obvious to one of ordinary skill in the art to modify the compute engine of Nuzzi so that it is further to: receive update parameters from one of the sleds of the managed node; generate a new block that includes the received update parameters; and append the new block to the blockchain of the one of the sleds, as taught by Asthana. It would have been obvious because Asthana teaches in [0052] that “transparency of changes associated with the cloud-based computing platform 112 can be improved by employing the system 100”, wherein the system 100 comprises the blockchain component 106 that forms a blockchain associated with the cloud-based computing platform 112 by receiving update parameters from one of 

Regarding claims 7 and 17, Asthana further teaches wherein to receive the update parameters from the one of the sleds of the managed node is to receive an update to a system configuration of the sled (see [0060]: “the cloud resource digital ledger component 102 can store a global state and/or one or more event transactions for one or more cloud resources (e.g., one or more cloud resources associated with the orchestration engine 402, the support provider device 404, the application provider device 406, the service provider device 408, the cloud provider device 410 and/or the customer device 412) in a blockchain dataset. Individual data blocks of the blockchain data set can correspond to individual events (e.g., individual transactions). An event can include, for example, a start to a process, a shutdown of a process, an update and/or a change associated with the orchestration engine 402, the support provider device 404, the application provider device 406, the service provider device 408, the cloud provider device 410 and/or the customer device 412. In an aspect, a global state of one or more resources associated with the orchestration engine 402, the support provider device 404, the application provider device 406, the service provider device 408, the cloud provider device 410 and/or the customer device 412 can be stored in a ledger associated with the cloud resource digital ledger component 102. … Additionally, the cloud provider device 410 can increase memory of the cloud-based computing platform 112”).

Regarding claims 8 and 18, Asthana further teaches wherein to generate the new block that includes the received update parameters comprises to: generate a block indicative of a blockchain transaction that includes the received parameters (see [0058] and Fig. 3: “The event 304b, the event 304c, the event 304d, and the event 304e can be, for example, a sequence of data blocks that corresponds to a sequence of events for the cloud-based computing platform 112. For example, the event 304b can correspond to data for one or more first events associated with the cloud-based computing platform 112, the event 304c can correspond to data for one or more second events associated with the cloud-based computing platform 112, the event 304d can correspond to data for one or more third events associated with the cloud-based computing platform 112, and the event 304e can correspond to data for one or more fourth events associated with the cloud-based computing platform 112”); and generate a hash value for the block, wherein the hash value is determined, in part, from the received update parameters (Asthana inherently teaches “generate a hash value for the block, wherein the hash value is determined, in part, from the received update parameters” because it teaches forming a blockchain of received parameters and forming a blockchain inherently involves  generating a hash value for the block, wherein the hash value is determined, in part, from the received parameters. As evidence, see [0017] of Nuzzi: “each block of a blockchain includes a hash value as a signature of the currently stored data and a link to previously stored data in a previous block”).

Regarding claims 9 and 19, Nuzzi further teaches wherein the compute engine is further to, in response to a determination that the blockchain is not valid, return an error (see [0052]: “If at block 114 the second image is determined to not be substantially similar to the first image, the method proceeds to block 118 where an invalidation notification is received”. And see [0046] and Fig. 1: “The method 100 then proceeds to block 112 where a second image from the plurality of images is provided. … the blockchain validation engine 504 may associate the second hash value with a second image …the blockchain validation engine 504 may compare the second hash value to the first hash value in the stored association of the first hash value and the first image to determine whether the first hash value matches the second hash value. If the first and second hash values match, then the first image is .

Regarding claims 10 and 20, Asthana further teaches wherein to receive the update parameters from the managed node comprises to receive the update parameters in response to the managed node detecting a change in the one or more parameters of the managed node (see [0062]: “one or more auto-scaling requests and/or one or more requests for a change in hardware associated with the cloud-computing platform 112 and/or a configuration associated with the cloud-computing platform 112 can occur that can be based on information gathered from one or more virtual machines and/or middleware that employ re-involvement of previous parties”. The Examiner interprets a change in hardware associated with the cloud-computing platform 112 and/or a configuration associated with the cloud-computing platform 112 based on information gathered from one or more virtual machines and/or middleware as to receive the update parameters in response to the managed node detecting a change in the one or more parameters of the managed node).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIMEI ZHU whose telephone number is (571)270-7990.  The examiner can normally be reached on 10am-6pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHIMEI ZHU/Examiner, Art Unit 2495                                                                                                                                                                                                        

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495